Order entered May 6, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01307-CR

                   JOHN FRANCIS KENNEDY, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 59th Judicial District Court
                          Grayson County, Texas
                      Trial Court Cause No. 069725

                                        ORDER

      Before the Court is appellant’s May 1, 2020 second motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed on or before May 8, 2020.


                                              /s/   LANA MYERS
                                                    JUSTICE